NOT FOR PUBLICATION                       FILED
                      UNITED STATES COURT OF APPEALS                       JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

GOPAL PRASAD KHANAL,                              No.   17-70372

                  Petitioner,                     Agency No. A200-206-519

    v.
                                                  MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted June 6, 2022**
                                   Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

         Petitioner Gopal Prasad Khanal, a native and citizen of Nepal, seeks review

of the Board of Immigration Appeals’ (BIA) decision affirming an Immigration

Judge’s (IJ) adverse credibility determination against him that resulted in the denial

of his application for asylum, withholding of removal, and relief under the



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
   The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We dismiss the petition as to Khanal’s CAT

claim and claim of persecution on account of his religion because those issues were

not exhausted before the BIA. Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir.

2004). We deny the petition as to Khanal’s claim for withholding of removal

because he failed to “specifically and distinctly” discuss the matter in his opening

brief. Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1065 (9th Cir. 2020) (quoting

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005)). We deny the

petition as to Khanal’s asylum claim for the reasons given below, exercising

jurisdiction under 8 U.S.C. § 1252.

      We review the agency’s factual findings, including adverse credibility

determinations, for substantial evidence. Mukulumbutu v. Barr, 977 F.3d 924, 925

(9th Cir. 2020). We will not disturb the agency’s finding that a petitioner is not

credible unless “any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Manes v. Sessions, 875 F.3d 1261,

1263 (9th Cir. 2017) (per curiam) (observing that we “afford a ‘healthy measure of

deference to agency credibility determinations’” (citation omitted)). Therefore,

“only the most extraordinary circumstances will justify overturning an adverse

credibility determination.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir. 2010)

(quoting Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005)).

      Here, the agency’s adverse credibility determination is supported by


                                         2
substantial evidence. Khanal claimed that he feared returning to Nepal because

Maoists had physically harmed him when he refused to give them money and crates

of Coca-Cola. But Khanal’s testimony was rife with inconsistencies between his

initial interviews, sworn declaration, and oral testimony before the IJ as to what

motivated the Maoists to allegedly harm him. Khanal initially claimed in his

interviews that the Maoists were motivated only by money, then claimed in his

sworn declaration that the harm was politically motivated and a result of his religious

views and the Maoists’ lack thereof. Before the IJ, Khanal returned to his view that

the Maoists were motivated only by money. Even after these inconsistencies were

pointed out in the IJ’s decision and Khanal was put on notice that he had to explain

them to the BIA, he made no attempt to do so and has maintained that the

inconsistencies in his testimony “are non-existent.” See Pal v. INS, 204 F.3d 935,

939 (9th Cir. 2000).

      But even assuming that Khanal was improperly denied an opportunity to

explain some of the inconsistencies relied on by the IJ, see Soto-Olarte v. Holder,

555 F.3d 1089, 1092 (9th Cir. 2009), the remaining bases supporting the agency’s

adverse credibility determination constitute substantial evidence without relying on

those inconsistencies.1 In addition to the testimonial inconsistencies, the agency


1
  Khanal was given an opportunity to explain some of the inconsistencies in his
testimony. He was asked why his sworn declaration claimed that both physical
encounters with the Maoists were at his home, but his testimony claimed the first

                                          3
relied on significant omissions in Khanal’s testimony that went to the heart of his

asylum claim. Khanal claimed in his asylum application that his religious beliefs

motivated the Maoists to harm him, but before the IJ he made no mention of religion

or his religious beliefs. Khanal initially claimed that Maoists were “Godless atheists

looking to persecute businessmen and high class Hindus” like himself, describing

himself as “a very religious man” and “a practicing Hindu” who refused to give the

Maoists money because he opposed “Godless communism ….” But before the IJ,

despite the seemingly central nature of Khanal’s religion to his fear of persecution,

he made no mention of religion.2 See Zamanov v. Holder, 649 F.3d 969, 973 (9th

Cir. 2011) (upholding an adverse credibility determination where an omission went

to the core of the alien’s fear of persecution).

      In addition to the critical omission of religion in his testimony, Khanal also

gave evasive and unresponsive answers in response “to simple, straightforward



physical encounter was at his shop and only the second at his home. Rizk v. Holder,
629 F.3d 1083, 1088 (9th Cir. 2011) (“[T]he opportunity to explain may be provided
through cross-examination by the government, or even direct examination by the
alien’s own attorney ....” (citations omitted)), overruled in part on other grounds
by Alam v. Garland, 11 F.4th 1133, 1135–37 (9th Cir. 2021) (en banc). The IJ also
confronted Khanal’s change in story as to when he last communicated with his wife,
which he was unable to explain.
2
  Although Khanal argued before the BIA that he failed to mention his religion
simply because he was not asked about it at the hearing, the Board concluded that
the connection between his religion and his feared persecution appeared to be central
to his asylum claim as described in his asylum application, and therefore his failure
to mention it at all undermined his credibility.

                                           4
questions” regarding the documentary evidence he provided: the letter from his

employer and the letter from his wife. The IJ found Khanal’s evasive demeanor to

be “a pattern throughout the hearing” that undermined his credibility. Shrestha, 590

F.3d at 1045 (holding that an IJ can consider unresponsiveness that was a pattern

throughout the hearing in making an adverse credibility finding).

      The agency also found that Khanal’s corroborating evidence was insufficient

to meet his burden of showing that the Maoists were motivated to harm him on

account of a protected ground. The two documents with any bearing on Khanal’s

claims—the Coca-Cola distributor letter and the letter from Khanal’s wife—simply

described the Maoists as terrorists and claimed that they made threats but did not

explain or opine on the Maoists’ alleged motivation to harm or threaten Khanal.

       Even without considering any testimonial inconsistencies that Khanal was

not allowed to explain, his other inconsistencies, critical omissions, and evasive,

unresponsive answers identified by the agency constitute substantial evidence.

Khanal failed to establish that “any reasonable adjudicator would be compelled” to

disagree with the agency’s adverse credibility determination.             8 U.S.C.

§ 1252(b)(4)(B).   Without Khanal’s testimony, the remaining evidence is not

sufficient to compel the conclusion that the agency erred in denying his application.

Petition DISMISSED in part; and DENIED in part.




                                         5